     Case 2:20-cv-01374-CBM-MAA Document 80 Filed 03/25/21 Page 1 of 2 Page ID #:529



       MARY LU (State Bar No. 272034)
 1     PATSY BARRON MARTINEZ (State Bar No. 311655)
       KERMISCH & PALETZ LLP
 2
       12711 Ventura Blvd., Suite 200
       Studio City, CA 91604
 3
       Telephone: (818) 478-1043
 4
       Facsimile: (818) 478-1047

 5     Attorneys for Defendant:
       NAUSICAA RAMPONY
 6

 7                                        UNITED STATES DISTRICT COURT

 8                                      CENTRAL DISTRICT OF CALIFORNIA

 9     DOUGLAS KIRKLAND,                                           Case No.: 2:20-cv-01374-CBM-MAA
10                  Plaintiff,                                     JUDGE CONSUELO B. MARSHALL
11     v.                                 NOTICE OF MOTION AND MOTION
                                          FOR LEAVE OF COURT TO
12
       NAUSICAA RAMPONY & THE COOL WITHDRAW AS COUNSEL OF
13
       HEART LLC, KFIR MOYAL ART LLC FDBA RECORD FOR DEFENDANTS
       KFIR MOYAL ART GALLERY INC., KFIR
14     MOYAL ART GALLERY INC., AND KFIR Date: May 4, 2021
       MOYAL                              Time: 10:00 a.m.
15                                        Courtroom: 8B
               Defendant.
16

17

18     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

19              NOTICE IS HEREBY GIVEN that on May 4, 2021 at 10:00 a.m. or as soon thereafter as the

20     matter may be heard, before the Honorable Consuelo B. Marshall, United States District Court

21     Judge, Courtroom 8B, 8th Floor, First Street Courthouse, 350 W. 1 st Street, Los Angeles, California

22     90012, Mary Lu and Patsy Barron Martinez of Kermisch & Paletz, LLP                       Kermisch & Paletz

23     and hereby seek leave of this court to withdraw as counsel for Defendants NAUSICAA RAMPONY,

24     and

25              The motion is made on the grounds that because of the breakdown in the relationship

26     between Defendants and Kermisch & Paletz, it has become unreasonably difficult for Kermisch &

27
       _____________________________________________________________________________________________________________________
       Douglas Kirkland v. Nausicaa Rampony et. al
28
       2:20-cv-01374-CBM-MAA

             NOTICE OF MOTION AND MOTION FOR LEAVE OF COURT TO WITHDRAW AS COUNSEL OF
                                      RECORD FOR DEFENDANTS
                                                               Page 1 of 2
     Case 2:20-cv-01374-CBM-MAA Document 80 Filed 03/25/21 Page 2 of 2 Page ID #:530




 1     Paletz to carry out an effective representation of Defendants, and for that reason, good cause exists
 2     for Kermisch & Paletz to be granted leave to withdraw as the attorney for Defendants. This motion is
 3     based on this Notice of Motion, the Memorandum of Points and Authorities, and the Declaration of
 4     Mary Lu served and filed herewith, and on such other oral and documentary evidence that is
 5     presented at the hearing at the motion.
 6

 7
                                                                       KERMISCH AND PALETZ LLP
 8

 9
       Dated: March 24, 2021                                BY:_________________________________________
10                                                                MARY LU, ESQ.
                                                                  PATSY BARRON MARTINEZ, ESQ.
11                                                                Attorneys for Defendants
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       _____________________________________________________________________________________________________________________
       Douglas Kirkland v. Nausicaa Rampony et. al
28
       2:20-cv-01374-CBM-MAA

           NOTICE OF MOTION AND MOTION FOR LEAVE OF COURT TO WITHDRAW AS COUNSEL OF
                                    RECORD FOR DEFENDANTS
                                                               Page 2 of 2
